      Case 1:19-cv-07574-PGG-SDA Document 34 Filed 12/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Akter Hamid,                                                                  12/10/2020

                                Plaintiff,
                                                            1:19-cv-07574 (PGG) (SDA)
                    -against-
                                                            ORDER
 Sonali Exhange Co. Inc., et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The Court’s Order entered at ECF No. 33 extended the fact discovery deadline from June

30, 2020 to September 30, 2020, but was silent with respect to the deadline for expert discovery.

No later than December 17, 2020, the parties shall advise the Court as to the status of expert

discovery.

SO ORDERED.

DATED:          New York, New York
                December 10, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
